Citation Nr: 0836123	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In May 2007, the Board remanded this matter to the RO for a 
VA examination and opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the June 2008 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

The competent medical evidence of record indicates that the 
veteran does not have a current diagnosis of schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have 
not been met.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An October 2002 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for a psychiatric disability.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, a June 2007 notice letter explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.   The Board acknowledges that the June 2007 
notice letter was provided to the veteran subsequent to the 
initial unfavorable decision by the AOJ.  However, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, and VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim. The Board has 
reviewed such statements and it concludes that he has not 
identified further relevant available evidence not already of 
record. The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his application of entitlement to 
service connection for schizophrenia.

II.  Merits of the Claim for Service Connection

The veteran filed a claim to reopen his claim of entitlement 
to service connection for schizophrenia in August 2001.  The 
RO denied the veteran's claim to reopen and the veteran 
appealed the decision.  In May 2007, the Board granted the 
veteran's claim to reopen and remanded the issue of the 
entitlement to service connection for schizophrenia to the 
Appeals Management Center (AMC).  The AMC denied the claim 
and the case was returned to the Board.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board notes that psychosis is considered a chronic 
disease under 38 C.F.R. § 3.307(a).  The term psychosis 
includes schizophrenia.  See 38 C.F.R. § 3.384(f).  When a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.   38 C.F.R. § 
3.303(b), see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) 
(holding that when a chronic disease is identified in service 
and at any time after service, service connection will be 
granted without the need for nexus evidence).  

In assessing whether the veteran is entitled to service 
connection for schizophrenia, the evidence of record must 
show that the veteran currently has that disability.  The 
record contains numerous VA records addressing the veteran's 
psychiatric treatment from 1993 to 2004.  The medical 
evidence shows that the veteran has a long history of mental 
health treatment with conflicting diagnoses.  The veteran 
also has a history of drug dependence and abuse.  The VA 
medical records indicate that the diagnosis of schizophrenia 
had been questioned by mental health professionals and there 
were suggestions that the symptoms described by the veteran 
were reported for secondary gain or malingering.  See April 
2003, January 2002, April 2000 and October 1996 VA treatment 
records.  As noted above, the case was remanded for a VA 
examination to assess the nature and etiology of any 
schizophrenia or psychiatric disorder found on examination of 
the veteran.  The VA examiner in July 2007 noted that she 
thoroughly reviewed the veteran's four-volume claims file and 
medical records including collateral statements, the 
veteran's statements and prior VA examination reports.  The 
examiner reported that because the veteran's case is 
complicated and filled with inconsistencies, conflicting 
diagnoses and opinions, she conducted a complete 
psychological testing of the veteran to ascertain the 
presence and/or extent of a psychotic disorder.  The examiner 
determined that the results were largely invalid.  She 
reported that many of the veteran's reported symptoms were 
atypical of most individuals suffering from a psychotic 
illness and other providers have provided the same opinion.  
The examiner concluded that there was no clear-cut and 
conclusive evidence that the veteran was actually suffering 
from schizophrenia or any other psychotic disorder.  However, 
the examiner noted that it was clear that the veteran had a 
long-standing alcohol and drug problem.  She provided a 
diagnosis of polysubstance abuse in early partial remission 
(per the veteran's report) and a personality disorder, not 
otherwise specified.  The examined asserted that neither 
diagnosis was caused by or exacerbated by the veteran's 
military service.  Based on the foregoing, the Board finds 
that the veteran does not have a current diagnosis of 
schizophrenia.  

The veteran asserted that he currently has schizophrenia due 
to his military service.  Lay persons can provide an 
eyewitness account of a veteran's visible or observable 
symptoms, such as in this case hallucinations.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is 
not competent to report that he has specific diagnoses of 
schizophrenia, because that assessment does not involve a 
simple diagnosis.  Therefore, the veteran's statements that 
he currently has schizophrenia have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for schizophrenia is not warranted.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


